


EXHIBIT 10.17




FORM OF
SPX FLOW CONFIDENTIALITY
AND NON-COMPETITION AGREEMENT
In consideration of [●], my employment or continued employment by SPX FLOW, Inc.
or by the particular subsidiary or affiliate of SPX FLOW, Inc. by which I am now
employed, or by which I may become employed hereafter, potential future salary
and benefit adjustments and/or promotions, and any other positions that I hold
or may subsequently hold with SPX FLOW, Inc. or any of its subsidiaries or
affiliates, and in specific consideration for SPX FLOW, Inc. and/or the
applicable subsidiary or affiliate of SPX FLOW, Inc. having granted to me in the
past and granting to me in the future access to Confidential and Proprietary
Information (as set out in Paragraph 1 below) which I would not have obtained
absent my employment with SPX FLOW, Inc. and/or the applicable subsidiary or
affiliate of SPX FLOW, Inc., I, the undersigned, hereby agree as set forth
below. (For purposes of this Agreement, “FLOW” means, collectively, SPX FLOW,
Inc. and all of its subsidiaries and affiliates, and “Company” means the
particular company or companies of FLOW by which I am or will be employed or
with which I hold or will hold positions as described above, including, if
applicable, SPX FLOW, Inc.).
1.
Confidential or Proprietary Information.

I acknowledge and agree that during the course of my employment by the Company,
I have and will come into contact with and have access to various technical and
non-technical Confidential or Proprietary Information which is the property of
FLOW. This information relates both to FLOW and any persons, firms, corporations
or other entities which are customers of FLOW or other entities that have
dealings with FLOW. I acknowledge and agree that I am being provided access to
such Confidential or Proprietary Information subject to and solely based upon my
agreement to the covenants set forth in this Agreement and I would not otherwise
be afforded access to such information.
For purposes of this Agreement, the term “Confidential or Proprietary
Information” shall include, but not be limited to, FLOW’s trade secrets, which
include, but are not limited to: (i) information with respect to costs,
commissions, fees, profits, sales, markets, products and product formulae,
mailing lists, strategies and plans for future business, new business, product
or other development, new and innovative product ideas, potential acquisitions
or divestitures, and new marketing ideas; (ii) product formulations, methods,
procedures, devices, machines, equipment, data processing programs, software
computer models, research projects, and other means used by FLOW in the conduct
of its business; (iii) the identity of FLOW’s customers, distributors and
suppliers and their names and addresses, the names of representatives of FLOW’s
customers, personnel placement prospects or contacts, distributors or suppliers
responsible for entering into contracts with FLOW, the amounts paid by such
customers to FLOW, specific customer needs and requirements, and leads and
referrals to prospective customers; and (iv) the identity and number of FLOW’s
employees, their salaries, bonuses, benefits, qualifications and abilities; all
of which information I acknowledge and agree is not generally known or available
to the general public, but has been developed, compiled or acquired by FLOW at
its effort and expense. Confidential and Proprietary Information can be in any
form: oral, written or machine readable, including electronic files. I further
acknowledge and agree that the Confidential and Proprietary Information is
secret, valuable and owned by FLOW, and that FLOW has exercised substantial
efforts to preserve the secrecy of the Confidential and Proprietary Information.
I specifically covenant and agree to hold all Confidential or Proprietary
Information and any data or documents containing or reflecting Confidential or
Proprietary Information in the strictest confidence, and that both during
employment and for ten years after my employment with any Company and the return
of all such Confidential or Proprietary Information, I will not, without the
prior written consent of the Chief Executive Officer of SPX FLOW, Inc.,
disclose, divulge or reveal to any person, or use for any purpose other than for
the exclusive benefit of FLOW, any Confidential or Proprietary Information,
whether contained in my memory or embodied in writing or other physical form.
I specifically covenant and agree never to bring or disclose to FLOW any
confidential or proprietary information of any prior employer or any third party
for which I do not have the written legal authority to disclose.
2.
Non-solicitation of Customers and Employees.

During the term of my employment with any Company and for a period of one (1)
year thereafter, I will not solicit, divert or attempt to divert from FLOW any
customer or vendor whose business or services the Company has enjoyed or
solicited, or solicit, divert or attempt to divert from FLOW any customer or
vendor whose business or services FLOW has enjoyed and with whom I have had
contact at any time during the two (2) year period immediately prior to my
separation from the Company.




--------------------------------------------------------------------------------




During the term of my employment with the Company and for a period of one (1)
year thereafter, I will not solicit, divert or attempt to divert any employee of
FLOW with whom I have had contact at any time during the two (2) year period
immediately prior to my separation from the Company.
3.
Non-retention of Material.

Upon termination of employment, I will promptly deliver to the Company, and not
keep or deliver to any person, firm, corporation, association or other entity,
all manuals, letters, notes, notebooks, price lists, customer lists, reports and
copies thereof and all written materials and electronic records of a
confidential or proprietary nature relating to FLOW’s business which are in my
possession or under my control. I also agree not to retain any copies,
duplications, reproductions or excerpts of the foregoing materials in any form.
4.
Solicitations.

I agree not to solicit for personal use any type of gift, paid travel, personal
inducement, tickets to an event, invitations or contributions from a supplier or
vendor or from any other third party with whom the Company presently does
business, or may in the future do business, and acknowledge that violation of
this provision will result in disciplinary action up to and including discharge
as determined by the Company in its sole discretion. The above does not apply to
unsolicited gifts or entertainment of nominal value as described in the SPX
FLOW, Inc. Code of Business Conduct.
5.
Inventions/Developments.

I agree to hold in confidence and to disclose to the Company fully and promptly
in writing, all inventions, improvements, discoveries, formulas, processes,
technical information, systems, designs, trademarks, trade names, service marks
and suggestions relating in any way to the business of FLOW whether patented,
patentable or unpatentable (“Developments”), which, during the period of my
employment by the Company are made, developed or conceived by me, either solely
or jointly with others in the course of such employment or with the use of the
Company’s time, materials or facilities, or relating to any subject matter with
which my work with the Company is or may be concerned, or relating to any
problems arising in FLOW’s business of which I have been or may become informed
by reason of my said employment.
I hereby assign, and agree to assign to FLOW during my employment and
thereafter, all my rights to and evidence of such rights to the Developments,
whether or not patent applications are filed thereon. I agree, whenever
requested to do so by FLOW during my employment or thereafter, without charge to
FLOW, but at its expense, to grant to FLOW or its nominee my entire interest in
any or all of such Developments by executing, acknowledging and delivering all
documents and by rendering all assistance such as giving testimony in support of
a particular invention, which FLOW may deem necessary or proper for that purpose
and for the purpose of perfecting in FLOW title to patents, copyrights or other
rights therefore and reissues, renewals, continuations, divisions, or extensions
of such rights, both domestic and foreign.
6.
Non-Competition.

During the term of my employment with any Company and for a one-year period
immediately after termination of said employment, I will not directly or
indirectly:
(1)solicit or accept employment with or render services on behalf of any party
who, at any time during the term of my employment was a competitor or customer
of the Company, in the geographic area(s) for which I provided services to the
Company, or
(2)solicit or accept employment with or render services on behalf of any
competitor or potential competitor of FLOW in any capacity for which the
Confidential or Proprietary Information acquired by me during my employment with
the Company would reasonably be considered to be useful to such competitor or
potential competitor.
If any provision of this Agreement is held to be unenforceable, it shall be
curtailed as to time, location or scope to the extent necessary to be valid
under applicable laws, and as so curtailed shall be enforceable.
7.
Conflict of Interest.

I agree not to participate as an owner or part-owner in any manner whatsoever in
any proprietorship, partnership, firm, corporation, or other organization or
entity which directly or indirectly competes with FLOW, or has any business
relationship




--------------------------------------------------------------------------------




with FLOW, or is engaged in a business relationship which conflicts in any way
with the interest of FLOW, without the express written authorization of the CEO
of SPX FLOW, Inc.. This covenant shall not apply to the ownership of less than
1% of the outstanding securities of any competitor, customer or supplier of FLOW
whose shares of stock are traded on a nationally recognized stock exchange or
over-the-counter market.
8.
Termination of Employment.

Nothing in this Agreement shall be construed to constitute an agreement or
commitment of employment by the Company or FLOW for any particular period of
time or to limit in any way the right of the Company or myself to terminate my
employment (1) if I am an at will employee, than at will, or (2) if the Company
and I are party to an employment agreement, to the terms of any previously
executed employment agreement. This Agreement does not supersede any employment
agreements with the Company other than any previously executed Confidentiality
and Non-Competition Agreements. Termination of employment shall not relieve me
of any of my obligations contained in this Agreement which continue in force and
effect after termination of my employment.
9.
Arbitration.

I, the Company, and SPX FLOW, Inc. agree to resolve any claims with each other
arising out of this Agreement (Arbitrable Dispute) through final and binding
arbitration in accordance with the National Rules for Resolution of Employment
Disputes of the American Arbitration Association, except to the extent these
Rules conflict with the parties’ agreement to arbitrate herein. This arbitration
section applies to any disputes about the validity, interpretation or effect of
this Agreement or alleged violation of it. Arbitration shall be the exclusive
remedy for any Arbitrable Dispute and any arbitration will be conducted in
English and take place at the office of the American Arbitration Association
closest to my last place of work for the Company. The decision or award of the
arbitrator shall be in writing and final and binding upon the parties. In the
event that any covenant, provision or restriction contained in this Agreement is
found to be void or unenforceable (in whole or in part) by the arbitrator
because of the duration, the scope of activities or the geographic area, the
arbitrator shall have the power to reduce the duration, scope or area of such
covenant, provision or restriction and such covenant, provision or restriction
shall then be enforceable as if originally part of this Agreement. The
arbitrator shall have the power to award all types of legal and equitable relief
available to a court of competent jurisdiction, including, but not limited to,
the costs of arbitration and attorneys’ fees, to the extent such damages are
available under law. This section does not limit the parties’ right to seek and
obtain an injunction or other equitable relief in any court of competent
jurisdiction.
10.
Remedies Upon Breach.

I recognize and acknowledge that in the event of any default in, or breach of
any of the terms, conditions and provisions of this Agreement (either actual or
threatened) by me, FLOW’s remedies at law shall be inadequate. Accordingly, I
agree that in such events, FLOW shall have the right to specific performance
and/or injunctive relief in addition to any and all other remedies and rights at
law or in equity, and such rights and remedies shall be cumulative. In the event
of a breach of paragraphs 2 or 6 of this Agreement, and if any customers or
employees of FLOW are lost by FLOW due to the breach, the parties hereby
stipulate that the court may award damages in an amount equal to two times the
highest annual sales volume (in the case of customer(s)) or highest yearly
salary/wages (in the case of employee(s)) during the five (5) years immediately
preceding termination of my employment.
11.
Waiver.

Failure to insist upon strict compliance of any of the terms, covenants or
conditions contained in this Agreement shall not operate as a waiver of such
term, covenant or condition, nor shall any waiver or relinquishment of any right
or power hereunder at any one or more time be deemed a waiver or relinquishment
of such right or power at any other time.
12.
Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their legal representatives, heirs, and successors as well as FLOW’s
divisions, subsidiaries, affiliates and assigns. I acknowledge that I may not
assign any of my rights or delegate any of my duties under this Agreement.
13.
Applicable Law.

This Agreement shall be construed according to the laws of the State of
Delaware.




--------------------------------------------------------------------------------




14.
General.

This Agreement contains the entire understanding of the parties relating to the
subject matters addressed herein, and supersedes and obviates any prior
agreements, or the relevant portions of any prior agreements, relating
specifically and exclusively to confidentiality, non-compete or other protective
covenants between me and FLOW. Without limiting the forgoing, this Agreement
specifically supersedes any prior Confidentiality and Non-Competition
Agreements. This Agreement may not be amended, modified or waived, except by a
writing signed by myself and an authorized Officer of SPX FLOW, Inc.
This agreement is effective as of [date].






[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------










I acknowledge that I have this day received and read a copy of this Agreement,
that I understand its provisions, and that I will observe and fully comply with
its provisions.


Employee: _______________________________________    Date: ____________


Acknowledgment and Receipt by SPX FLOW, Inc. Authorized Officer:


Title: ___________________________________________


Name: __________________________________________


Signature: _______________________________________     Date: ____________






